Order                                                                           Michigan Supreme Court
                                                                                      Lansing, Michigan

  May 12, 2015                                                                          Robert P. Young, Jr.,
                                                                                                   Chief Justice

                                                                                         Stephen J. Markman
  149043(75)                                                                                 Mary Beth Kelly
                                                                                              Brian K. Zahra
                                                                                      Bridget M. McCormack
                                                                                            David F. Viviano
  LINDA C. HODGE,                                                                       Richard H. Bernstein,
                                                                                                        Justices
            Plaintiff-Appellant,
                                                             SC: 149043
  v                                                          COA: 308723
                                                             Wayne CC: 10-012109-AV
  STATE FARM MUTUAL AUTOMOBILE
  INSURANCE COMPANY,
             Defendant-Appellee.
  ________________________________________/

          On order of the Chief Justice, the motion of the defendant-appellee to extend the
  time for filing its brief on appeal is GRANTED. The brief will be accepted as timely
  filed if submitted on or before May 18, 2015.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                              May 12, 2015